Citation Nr: 9918550	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture, simple, comminuted, surgical neck and greater 
tuberosity, right humerus with traumatic capsulitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1958 to 
July 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased (compensable) disability rating for the veteran's 
right humerus disorder.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in April 
1995.  The RO received his substantive appeal in May 1995.  
In October 1997, the veteran testified at a videoconference 
hearing before the Hearing Officer (HO) at the VARO.  In July 
1998, the HO issued the veteran a supplemental statement of 
the case (SSOC) which denied entitlement to an increased 
rating for residuals of a fracture of the left humerus, 
evaluated as 30 percent disabling.  By rating decision and 
SSOC issued in November 1998, the veteran was granted an 
increased rating to 10 percent for his right humerus 
disorder.  The letter accompanying this November 1998 SSOC 
specifically informed the veteran it was promulgated in order 
to correct the July 1998 SSOC, which incorrectly indicated a 
current 30 percent evaluation and referred to the left 
shoulder rather than the right.  The record indicates that 
the veteran's claims folder was certified and transferred to 
the Board in February 1999.

In early-April 1999, the veteran faxed and mailed copies of a 
letter outlining the points that he would raise at his 
scheduled hearing before a Member of the Board.  The veteran 
thereafter presented these contentions at an April 20, 1999 
hearing before the undersigned in Washington, DC.

During the course of his April 1999 hearing, the veteran 
requested that a 30 percent disability rating for his 
service-connected disorder be restored.  As noted above, 
however, the RO has already notified the veteran that the 
July 1998 SSOC, which incorrectly indicated a current 30 
percent evaluation and referred to the left shoulder rather 
than the right, was erroneous.  Accordingly, the issue of 
restoration will not be discussed herein.

The Board further notes that the veteran has raised a claim 
of entitlement to service connection for a nervous condition 
secondary to his service-connected right shoulder disorder.  
However, insofar as this issue is not inextricably 
intertwined with the claim currently on appeal, it is hereby 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a fracture, simple, 
comminuted, surgical neck and greater tuberosity, right 
humerus with traumatic capsulitis, is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Generally, a 
claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In this regard, the Board observes that a July 1998 statement 
of the veteran identified a number of private and VA 
providers who have treated him for his various disabilities.  
The veteran also detailed the same during the course of his 
April 1999.  To date, however, treatment records developed by 
these medical providers have not been associated with the 
claims folder.  The Board finds, consistent with Littke, 
supra, that additional assistance is required.

Further, the Board observes that although the veteran's 
December 1997 VA orthopedic examination report included a 
diagnosis of right cervical radiculitis, secondary to 
degenerative changes of the cervical spine, the examiner 
failed to clearly indicate whether or not this disability is, 
in fact, secondary to the veteran's service-connected right 
shoulder disorder.  The Court has stated that the Board may 
only consider independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board may seek an advisory opinion, order a 
medical examination or cite recognized medical treatise in 
its decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Clearly, a more 
extensive orthopedic examination of the veteran should be 
scheduled.

Under the circumstances of this case, the Board concludes 
that additional assistance is necessary, and this case is 
REMANDED to the RO for the following:

1.  The veteran should be requested to 
verify the names and addresses of all 
private medical providers that treated 
him since June 1994 for his service-
connected right shoulder disorder.  The 
veteran should also provide information 
as to the locations of and dates of 
treatment at any VA medical facilities 
that have treated him for the same.  The 
veteran must furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for an orthopedic examination 
by an appropriate VA specialist.  The 
purpose of this examination is to 
determine the current nature and extent 
of the veteran's service-connected right 
shoulder disorder, and to determine 
whether he manifests a cervical disorder 
secondary thereto.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination of the veteran.

The examination report should provide a 
thorough description of the veteran's 
service-related disability or 
disabilities, including complete range of 
motion studies of the shoulder and neck, 
as well as any neurologic pathology.  The 
orthopedic examiner is specifically asked 
to indicate, to a reasonable degree of 
medical certainty, whether the veteran 
manifests right cervical radiculitis, 
secondary to degenerative changes of the 
cervical spine, and, if so, whether the 
disability can be clearly dissociated 
from the veteran's service-connected 
right shoulder disorder.  In addition, 
the orthopedic examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
related disability or disabilities, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-related 
disability or disabilities on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should also reconcile 
the veteran's subjective complaints of 
neck and shoulder pain with the objective 
findings on examination.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of each report must be associated 
with the veteran's claims folder.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The RO should also re-adjudicate the 
veteran's increased rating claim.  If 
this determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

